DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20170264012) in view of Kosaka et al. (US 20200021005).
Regarding claim 1:
Clark et al. disclose an antenna module (in Fig. 2) comprising: a dielectric substrate (4); a plurality of antenna elements (3a-3f) in an array (3a, 3c, 3e/3b, 3d, 3f) in the dielectric substrate (4), the array (3a, 3c, 3e/3b, 3d, 3f) extending in a first direction (x-axis) and a second direction (y-axis); a ground electrode (2) facing the plurality of antenna elements (3a-3f) in the dielectric substrate (4); and a conductor wall (1) extending along the second direction (y-axis) between antenna elements (3a-3f) that are adjacent to each other in the first direction (x-axis), for each antenna element of the plurality of antenna elements (3a-3f), wherein: the second direction (y-axis) is a polarization direction of a radio wave radiated from each of the plurality of antenna elements (3a-3f), , each of the plurality of antenna elements (3a-3f) is a patch antenna having a flat plate shape (Para. 0021, Lines 1-2; Para. 0060, Lines 1-3). 


    PNG
    media_image1.png
    263
    821
    media_image1.png
    Greyscale

Clark et al. do not explicitly disclose a feed point, and the feed point for each of the plurality of antenna elements is offset in the second direction from a center of the antenna.
Clark et al. disclose the radiator elements may, for example, be edge-fed patch radiators, in which the feed tracks are connected to the edges of the patches (Para. 0059, Lines 7-9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the feed along the edge away from the center of the patch as taught by Clark et al. for the benefit of making the surface currents induced by the radiator elements may be reflected back into the antenna element from which they originated, reducing coupling to the adjacent antenna element (Para. 58, Lines 6-9).
Kosaka et al. disclose (in Figs. 28-29) each of the plurality of antenna elements (304) is a patch antenna (Para. 0055, Lines 1-3) having a flat plate shape (See Fig. 29) and a feed point (305), and the feed point (305) for each of the plurality of antenna elements (304) is offset in the second direction (y-axis) from a center of the antenna (304).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feed point offset from the center of the antenna as taught by Kosaka et al. into the antenna device of Clark et al. for the benefit of desirably configured not to interfere with the electromagnetic wave emitted by the antenna (Para. 0085, Lines 19-21).
Regarding claim 3:
Clark et al. disclose the first direction (x-axis) and the second direction (y-axis) are orthogonal to each other (See Fig.). the first direction (x-axis) and the second direction (y-axis) are orthogonal to each other (See Fig.).
Regarding claim 4:
Clark et al. disclose the plurality of antenna elements (3a-3f) is arranged linearly in the first direction (x-axis) and the second direction (y-axis).
Regarding claim 11:
Clark et al. do not explicitly disclose a feed circuit configured to supply radio frequency signals to the plurality of antenna elements.
Kosaka et al. disclose a feed circuit (107) configured to supply radio frequency signals to the plurality of antenna elements (102).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feed circuit configured to supply radio frequency signals to the plurality of antenna elements as taught by Kosaka et al. into the device of Clark et al. for the benefit of transmitting and receiving wireless signals via the antenna array (Para. 0007, Lines 11-17).
Regarding claim 12:
Clark et al. disclose a communication apparatus comprising the antenna module according to claim 1 (Para. 0038, Lines 1-3).
Regarding claim 13:
Clark et al. disclose an antenna module (in Fig. 2) comprising: a dielectric substrate (4); a plurality of antenna elements (3a-3f) in an array (3a, 3c, 3e/3b, 3d, 3f) in the dielectric substrate (4), the array (3a, 3c, 3e/3b, 3d, 3f) extending in a first direction (x-axis) and a second direction (y-axis); a ground electrode (2) facing the plurality of antenna elements (3a-3f) in the dielectric substrate (4); and a conductor wall (1) extending along the second direction (y-axis) between antenna elements (3a-3f) that are adjacent to each other in the first direction (x-axis), for each antenna element (3a-3f) of the plurality of antenna elements (3a-3f), wherein: the conductor wall (1) is not between antenna elements (3a-3f) that are adjacent to each other in the second direction (y-axis), each of the plurality of antenna elements (3a-3f) is a patch antenna having a flat plate shape (Para. 0021, Lines 1-2; Para. 0060, Lines 1-3).
Clark et al. do not explicitly disclose a feed point, and the feed point for each of the plurality of antenna elements is offset in the second direction from a center of the antenna.
Clark et al. disclose the radiator elements may, for example, be edge-fed patch radiators, in which the feed tracks are connected to the edges of the patches (Para. 0059, Lines 7-9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to position the feed along the edge away from the center of the patch as taught by Clark et al. for the benefit of making the surface currents induced by the radiator elements may be reflected back into the antenna element from which they originated, reducing coupling to the adjacent antenna element (Para. 58, Lines 6-9).
Kosaka et al. disclose (in Figs. 28-29) each of the plurality of antenna elements (304) is a patch antenna (Para. 0055, Lines 1-3) having a flat plate shape (See Fig. 29) and a feed point (305), and the feed point (305) for each of the plurality of antenna elements (304) is offset in the second direction (y-axis) from a center of the antenna (304).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feed point offset from the center of the antenna as taught by Kosaka et al. into the antenna device of Clark et al. for the benefit of desirably configured not to interfere with the electromagnetic wave emitted by the antenna (Para. 0085, Lines 19-21).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20170264012) in view of Kosaka et al. (US 20200021005) as applied to claim 1 and further in view of Tanabe et al. (US 20110279345).
Regarding claim 5:
Clark et al. do not explicitly disclose the plurality of antenna elements is arranged linearly in the first direction and staggered in the second direction.
Tanabe et al. disclose the plurality of antenna elements (A1 and A2) is arranged linearly in the first direction (vertical direction) and staggered in the second direction (horizontal direction; See Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Tanabe et al. into the antenna array of Clark et al. for the benefit of having excellent side lobe characteristics by supporting unnecessary radiation to the surrounding (Para. 0013; Para. 0046, Lines 6-9; Para. 0048, Lines 9-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20170264012) in view of Kosaka et al. (US 20200021005) as applied to claim 1 and further in view of Manry et al. (US 20130028298).
Regarding claim 6:
Clark et al. do not explicitly disclose the conductor wall comprises: a plurality of vias connected to the ground electrode; and a linear wiring pattern that connects the plurality of vias.
Manry et al. disclose the conductor wall (106) comprises: a plurality of vias (108) connected to the ground electrode (110); and a linear wiring pattern (defined by the 106) that connects the plurality of vias (108).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of vias connected to the ground and linear wiring pattern as taught by Manry et al. into the device of Clark et al. for the benefit of providing an electromagnetically-shielding ground plane and operable to shield antennas (Para. 0006, Lines 5-7).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20170264012) in view of Kosaka et al. (US 20200021005) as applied to claim 1 and further in view of Wakabayashi (US 20130162496)
Regarding claim 7:
Clark et al. do not explicitly disclose at least one current interruption circuit element between each pair of antenna elements that are adjacent in the second direction, the at least one current interruption circuit element is electrically connected to the ground electrode and is configured to interrupt a current flowing through the ground electrode, the at least one current interruption circuit element comprises a planar electrode that is parallel to the ground electrode, and has a first end portion electrically connected to the ground electrode and a second end portion in an open state, and a length from the first end portion to the second end portion of the at least one current interruption circuit element is approximately λ/4, λ being a wavelength of the radio wave radiated from each of the plurality of antenna elements.
Wakabayashi discloses (in Figs. 2 and 3) at least one current interruption circuit element (121-123) between each pair of antenna elements (111 and 112) that are adjacent in the second direction (X), the at least one current interruption circuit element (121-123) is electrically connected to the ground electrode (GND) and is configured to interrupt a current flowing through the ground electrode (GND), the at least one current interruption circuit element (121-123) comprises a planar electrode that is parallel to the ground electrode (GND; See Figs.), and has a first end portion (bottom portion) electrically connected to the ground electrode (GND) and a second end portion (top portion) in an open state (unconnected to the ground), and a length (L) from the first end portion (bottom portion) to the second end portion (top portion) of the at least one current interruption circuit element (121-123) is approximately λ/4 (Para. 0006, Lines 8-9), λ being a wavelength of the radio wave radiated from each of the plurality of antenna elements (111 and 112; Para. 0006, Lines 1-8; Para. 0007, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the current interruption circuit elements as taught by Wakabayashi into the antenna system of Clark et al. for the benefit of providing increased isolation between antennas (Para. 0007, Lines 1-8).
Regarding claim 8:
Clark et al. do not explicitly disclose the at least one current interruption circuit element comprises a first current interruption circuit element and a second current interruption circuit element, and a second end portion of the first current interruption circuit element and a second end portion of the second current interruption circuit element face each other.
Wakabayashi discloses the at least one current interruption circuit element (121-123) comprises a first current interruption circuit element (121) and a second current interruption circuit element (123), and a second end portion (top portion) of the first current interruption circuit element (121) and a second end portion (top portion) of the second current interruption circuit element (123) face each other (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the current interruption circuit elements having first and second circuit element as taught by Wakabayashi into the antenna system of Clark et al. for the benefit of providing increased isolation between antennas (Para. 0007, Lines 1-8).
Regarding claim 9:
Clark et al. do not explicitly disclose wherein the second end portion of the first current interruption circuit element and the second end portion of the second current interruption circuit element are partially electrically connected to each other.
Wakabayashi discloses the second end portion (top portion) of the first current interruption circuit element (121) and the second end portion (top portion) of the second current interruption circuit element (123) are partially electrically connected to each other (Para. 0007, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the current interruption circuit elements having first and second circuit element as taught by Wakabayashi into the antenna system of Clark et al. for the benefit of providing increased isolation between antennas (Para. 0007, Lines 1-8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20170264012) in view of Kosaka et al. (US 20200021005) and Wakabayashi (US 20130162496) as applied to claim 1, and further in view of Zemliakov (US 20150236421).
Regarding claim 10:
Clark et al. do not explicitly disclose a parasitic circuit element corresponding to each of the plurality of antenna elements, wherein each of the plurality of antenna elements is between the corresponding parasitic element and the ground electrode.
Zemliakov discloses (in Figs. 1B and 2) a parasitic circuit element (PARASITE) corresponding to each of the plurality of antenna elements (RADIATING PATCH), wherein each of the plurality of antenna elements (RADIATING PATCH) is between the corresponding parasitic element (PARASITE) and the ground electrode (GROUND PLATE).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the parasitic circuit element as taught by Zemliakov into the modified device of Clark for the benefit of increasing the bandwidth of the design (Para. 0014, Lines 1-3) and the antenna gain performance (Para. 0109, Lines 1-6)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845              

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845